Title: From Thomas Jefferson to John Mazaret, 6 August 1780
From: Jefferson, Thomas
To: Mazaret, James



Sir
Richmond August 6th. 1780.

I am sorry to hear that so many muskets have got injured in their transportation. They certainly went from hence in good order.As to the sending artificers from this place to repair them it is impracticable as we have them not to spare. Those we have, are employed daily in repairing arms, preparing tools and necessaries for the southern army, so that were we to send them away, you wou’d lose the fountain from whence your supplies are to come. I make no doubt but General Gates will find it necessary to order the establishment of an armourers shop in North Carolina for the repair of the arms of his troops which must be daily getting out of repair. Whether this shoud be at Hillsborough or where else he is best judge. This is the only method which occurs to me of having those repaired which are now in your possession. If no prospect of this should arise you may return them to us by some of the empty waggons and we will have them repaired and sent back if we can get waggons. But the waste of waggonage in this mode is so evident at a time too when there are so many other articles to transport in that way, that I cannot but suppose it will be thought better to establish a continental shop on the spot, or some where else convenient to the army. I wish to be informed from the proper officer whether any more musket cartridges will be wanting after the arrival of the present supplies, and how much more.
I am sir, Your very humble servant,

Th: Jefferson

